Exhibit 10.30
 


WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT
 


THIS WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of January 18, 2013 (the “Effective Date”), between VERTEX
ENERGY, INC., a Nevada corporation (“Borrower”), and BANK OF AMERICA, N.A.
(“Lender”). Capitalized terms used but not defined in this Amendment have the
meanings given them in the Credit Agreement (defined below).
 
RECITALS
 


A.           Borrower and Lender are party to that certain Credit Agreement
dated as of August 31, 2012 (as amended by the First Amendment to Credit
Agreement dated as of October 10, 2012, and as further amended, restated, or
supplemented from time to time, the “Credit Agreement”).
 
B.          Certain Defaults have occurred as a result of Borrower’s failure to
comply with the minimum Tangible Net Worth covenant for the fiscal quarters
ending September 30, 2012, and December 31, 2012, as set forth in Section
10.3 of the Credit Agreement (collectively, the “Existing Defaults”).


C.            Borrower and Lender are party to that certain Post-Closing Letter
Agreement dated as of August 31, 2012 (the “Post-Closing Letter Agreement”).
 
D.          Borrower has requested that Lender waive the Existing Defaults,
extend certain deadlines in the Post-Closing Letter Agreement, and amend the
Credit Agreement in order to, among other things, remove the minimum Tangible
Net Worth covenant and modify the definition of “LIBOR” to include a daily
floating LIBOR rate, and Lender is willing to do so subject to the terms and
conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:


1.           Amendments to Credit Agreement.

 
(a)        Section  1.1  (Definitions)
of  the  Credit  Agreement  is  amended  to  delete  the defined terms “BBA
LIBOR”, “Business Day”, “LIBOR”, and “Loan Request” in their entirety and to
replace them with the following:


“BBA LIBOR means the British Bankers Association LIBOR Rate (or any successor
thereto approved by Lender if the British Bankers Association is no longer
making a LIBOR rate available).


Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s Office is located.


LIBOR means a fluctuating rate of interest equal to the rate per annum (rounded
upwards to the nearest 1/100 of one percent) equal to BBA LIBOR, as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Lender from time to time) as determined for each banking
day at approximately 11:00 a.m., London time, two Business Days prior to the
date in question, for U.S. deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by Lender.
 
 
 

--------------------------------------------------------------------------------

 


Loan Request means a request substantially in the form of Exhibit B, or in such
other form as may be acceptable to Lender.”


(b)      Section  1.1  (Definitions)
of  the  Credit  Agreement  is  amended  to  delete  the defined terms
“Continue, Continuation, and Continued”, “Convert, Conversion, and Converted”,
“Conversion/Continuation Notice”, “Funding Loss”, “Interest Period”, “LIBOR
Reserve Percentage”, and “Type” in their entirety.
 


(c)      Section 2.3(a) (Loan Procedure) of the Credit Agreement is amended to
delete the first sentence in its entirety and to replace it with the following:


“(a)      Subject to compliance with Section 5, Borrower may request a Loan
under the Revolving Credit Facility or the Term Loan by submitting a Loan
Request to Lender.  A Loan Request is irrevocable and binding on Borrower.  Each
Loan Request must be received by Lender no later than 11:00 a.m. on the proposed
Loan Date.”

 
(d)      Section 2.4(g) (Prepayments) of the Credit Agreement is deleted in its
entirety.

 
(e)      Section 3.2(a) (Revolving Credit Facility) of the Credit Agreement is
deleted in its entirety and replaced with the following:
 
“(a)      Accrued interest on the Revolving Principal Amount is due and payable
monthly in arrears on the last day of each month and on the Revolving Credit
Termination Date.”


(f)       Section 3.3(a) (Term Loan) of the Credit Agreement is deleted in its
entirety and replaced with the following:
 


“(a)      Accrued  interest  on  the  Term  Principal  Amount  is  due  and  payable
monthly in arrears on the last day of each month and on the Term Loan Maturity
Date.”
 


(g)       Section 3.10 (Interest Periods, Conversions, and Continuations) of the
Credit Agreement is deleted in its entirety and replaced with the following:


“3.10                     (Intentionally Omitted).”
 


(h)       Section 3.11 (Limitations on Types of Loans) of the Credit Agreement
is deleted in its entirety and replaced with the following:


“3.11                     (Intentionally Omitted).”
 


(i)       Section 3.12 (Increased Cost and Reduced Return) of the Credit
Agreement is deleted in its entirety and replaced with the following:


“3.12                     (Intentionally Omitted).”
 


 
2

--------------------------------------------------------------------------------

 
(j)         Section 3.13 (Illegality) of the Credit Agreement is deleted in its
entirety and replaced with the following:

 
“3.13                    (Intentionally Omitted).”
 


(k)        Section 3.14 (Treatment of Affected Loans) of the Credit Agreement is
deleted in its entirety and replaced with the following:


“3.14                    (Intentionally Omitted).”
 


(l)         Section 3.15 (Funding Loss) of the Credit Agreement is deleted in
its entirety and replaced with the following:
 
“3.15                    (Intentionally Omitted).”
 


(m)         Section 10.3 (Minimum Tangible Net Worth) of the Credit Agreement is
deleted in its entirety and replaced with the following:


“10.3                    (Intentionally Omitted).”
 


2.          Waiver  of  Existing
 Defaults.    Subject  to  the  terms  and  conditions  set  out  in  this
Amendment, Lender hereby (a) waives the Existing Defaults, and (b) agrees not to
exercise any of the rights or remedies available to Lender under the Loan
Documents solely as a result of the noncompliance described in the immediately
preceding clause (a).  Except as set out in the preceding sentence, the
foregoing waiver does not constitute a waiver of any present or future violation
of, or noncompliance with, any provision of any Loan Document or a waiver of
Lender’s right to insist upon strict compliance with each term, covenant,
condition, and provision of the Loan Documents.
 


3.          Post-Closing.    Effective as of December 31, 2012, Borrower and
Lender covenant and agree that the deadline specified in Paragraph A.2. of the
Post-Closing Letter Agreement with respect to the delivery of an extension to
the CMT Lease is hereby extended to March 1, 2013.
 


4.          Conditions.  This Amendment shall be effective as of the Effective
Date once each of the following has been delivered to Lender, in each case, in
Proper Form:
 


(a)           this Amendment executed by Borrower and Lender;
 


(b)           Guarantors’ Consent and Agreement executed by Guarantors; and
 


(c)           such other documents as Lender may reasonably request.
 


5.          Representations and Warranties.  Borrower represents and warrants to
Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Potential Default (other than the Existing Defaults) has
occurred and is continuing.   The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment.  No
investigation by Lender is required for Lender to rely on the representations
and warranties in this Amendment.


 
3

--------------------------------------------------------------------------------

 
 
6.          Scope of Amendment; Reaffirmation; RELEASE.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this
Amendment. Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement. Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which it is a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). AS A MATERIAL PART OF THE
CONSIDERATION FOR LENDER ENTERING INTO THIS AMENDMENT, BORROWER HEREBY RELEASES
AND FOREVER DISCHARGES LENDER (AND ITS SUCCESSORS, ASSIGNS, AFFILIATES,
OFFICERS, MANAGERS, DIRECTORS, EMPLOYEES, AND AGENTS) FROM ANY AND ALL CLAIMS,
DEMANDS, DAMAGES, CAUSES OF ACTION, OR LIABILITIES FOR ACTIONS OR OMISSIONS
(WHETHER ARISING AT LAW OR IN EQUITY, AND WHETHER DIRECT OR INDIRECT) IN
CONNECTION WITH THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS PRIOR TO THE
DATE OF THIS AMENDMENT, WHETHER OR NOT HERETOFORE ASSERTED, AND WHICH BORROWER
OR ANY COMPANY MAY HAVE OR CLAIM TO HAVE AGAINST LENDER.
 
7.          Miscellaneous.
 
(a)        No Waiver of Defaults.  This Amendment does not constitute (i) a
waiver of, or a consent to, (A) any provision of the Credit Agreement or any
other Loan Document not expressly referred to in this Amendment, or (B) any
present or future violation of, or default under, any
provision  of  the  Loan  Documents,  or  (ii)
a  waiver  of  Lender’s  right  to  insist  upon  future compliance with each
term, covenant, condition and provision of the Loan Documents.
 
(b)        Form.   Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.
 
(c)        Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
 
(d)       Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

 
(f)        Multiple Counterparts.  This Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.   This Amendment may be transmitted and signed by facsimile or
portable document format (PDF). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender. Lender
may also require that any such documents and signatures be confirmed by a
manually- signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.
 
 
4

--------------------------------------------------------------------------------

 
(g)        Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 


(h)        Arbitration.  Upon the demand of any party to this Amendment, any
dispute shall be resolved by binding arbitration as provided for in Section
13.9 of the Credit Agreement.
 


(i)         Entirety.    The  Loan  Documents  (as  amended  hereby)  Represent  the  Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.
 


[Signatures are on the following pages.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
The Amendment is executed as of the date set out in the preamble to this
Amendment.
 



 
BORROWER:
     
VERTEX ENERGY, INC.,
a Nevada corporation
             
By: /s/ Chris Carlson
 
Chris Carlson
 
Chief Financial Officer and Secretary
   






















 
 
 
 
 
 
 

 




Signature Page to Second Amendment to Credit Agreement
 
6

--------------------------------------------------------------------------------

 





 
LENDER:
     
BANK OF AMERICA, N.A.
             
By: /s/ Christopher King
 
Christopher King
 
Senior Vice President
   












 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




Signature Page to Waiver and Second Amendment to Credit Agreement


 
7

--------------------------------------------------------------------------------

 
 
GUARANTORS’ CONSENT AND AGREEMENT
 
TO
 
WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT
 


As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation, all of which are in full force and
effect. Each of the undersigned further represent and warrant to Lender that (a)
the representations and warranties in each Loan Document to which the
undersigned is a party are true and correct in all material respects on and as
of the date of this Amendment as though made on the date of this Amendment
(except to the extent that such representations and warranties speak to a
specific date), (b) the undersigned is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default (other than the Existing Defaults) has occurred and
is continuing. Each Guarantor hereby releases Lender from any liability for
actions or omissions in connection with the Loan Documents prior to the date of
this Amendment. This Consent and Agreement shall be binding upon each of the
undersigned, and its respective legal representatives and permitted assigns, and
shall inure to the benefit of Lender, and its successors and assigns.
 

 
GUARANTORS:
         
VERTEX ACQUISITION SUB, LLC,
 
a Nevada limited liability company
             
By: /s/ Chris Carlson
 
Chris Carlson
 
Chief Financial Officer and Secretary
             
CEDAR MARINE TERMINALS, LP,
 
a Texas limited partnership
     
By: Vertex II GP, LLC,
 
        a Nevada limited liability company,
        its general partner
     
By: /s/ Chris Carlson
  Chris Carlson  
Chief Financial Officer and Secretary
       

 
 
 
 
Guarantors’ Consent to Waiver and Second Amendment to Credit Agreement
 
8

--------------------------------------------------------------------------------

 
 
 
 

  CROSSROAD CARRIERS, L.P.,   a Texas limited partnership           By:  Vertex
II GP, LLC,           a Nevada limited liability company,           its general
partner          
By: /s/ Chris Carlson
  Chris Carlson  
Chief Financial Officer and Secretary
         
VERTEX RECOVERY, L.P.,
  a Texas limited partnership           By:  Vertex II GP, LLC,           a
Nevada limited liability company,           its general partner      
By: /s/ Chris Carlson
  Chris Carlson  
Chief Financial Officer and Secretary
              H & H OIL, L.P.,   a Texas limited partnership           By: 
Vertex II GP, LLC,           a Nevada limited liability company,           its
general partner          
By: /s/ Chris Carlson
  Chris Carlson  
Chief Financial Officer and Secretary
             
VERTEX II GP, LLC,
  a Nevada limited liability company          
By: /s/ Chris Carlson
  Chris Carlson  
Chief Financial Officer and Secretary
               

Guarantors’ Consent to Waiver and Second Amendment to Credit Agreement
 
9

--------------------------------------------------------------------------------

 


